Citation Nr: 1010653	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1969 
to December 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision in which the RO denied a 
TDIU.  The Veteran filed a notice of disagreement (NOD) in 
March 2003, and the RO issued a statement of the case (SOC) 
in November 2005.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
January 2006.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via AMC for additional action.  VA 
will notify the appellant when further action, on his part, 
is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  In exceptional circumstances, where a veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).

In this case, as service connection is in effect for 
posttraumatic stress disorder (PTSD) (rated as 70 percent 
disabling) and Type II diabetes mellitus (rated as 20 percent 
disabling).  His combined rating is 80 percent.  Hence, the 
Veteran meets the objective, minimum percentage requirements, 
set forth in 38 C.F.R. § 4.16(a), for consideration of a 
TDIU.  The remaining question, then, is whether the Veteran's 
service-connected disability(ies) render him unemployable. 

Unfortunately, the record does not contain an adequate 
medical opinion addressing the impact of the Veteran's 
service-connected disabilities, individually and in concert, 
on his ability to obtain or retain substantially gainful 
employment.  The report of a March 2000 private mental 
examination indicated that the Veteran reported that he was 
unable to continue with employment due to fatigue associated 
with sleep apnea and depression.  The examiner noted that the 
Veteran's depression may be contributing to his sleep 
problems.  The diagnosis was moderate to severe major 
depression.  The report of a July 2003 VA psychiatric 
examination reflects that the Veteran reported that he 
stopped working three years ago due to his heart disease and 
sleep apnea.  The diagnosis was chronic PTSD, major 
depression and panic disorder with agoraphobia.  The Global 
Assessment of Functioning (GAF) score was 50.

The Board notes that according to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), GAF scores ranging from 
41 to 50 are indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Given the foregoing, the Board finds that the RO should 
arrange for the Veteran to undergo further VA examination, by 
an appropriate physician, to obtain a medical opinion as to 
whether he is rendered unemployable solely as a result of his 
service-connected disabilities.  The examiner should clearly 
opine whether the Veteran's service- connected disabilities, 
either individually or in concert, render him unable to 
obtain or retain substantially gainful employment. 

The Veteran is herby advised that failure to report to the 
scheduled examination, without good cause, shall result in 
denial of the claim for a TDIU (which is considered a claim 
for increase).  See 38 C.F.R. § 3.655(b) (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, 
to ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  


Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim for a 
TDIU that is not currently of record. The 
RO should explain the type of evidence 
that is his ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
the time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo VA 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that-
notwithstanding the Veteran's age or any 
impairment from nonservice-connected 
disability/ies-the  Veteran's service-
connected physical disabilities (PTSD and 
Type II diabetes mellitus), either 
individually or in concert, render(s) him 
unable to obtain or retain substantially 
gainful employment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report. 

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
TDIU.  If the Veteran fails to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should consider the claim in light of 
all pertinent evidence (to include all 
evidence added to the record since the 
RO's last adjudication of the claim) and 
legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 

This claim must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).   



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


